Name: Commission Regulation (EC) NoÃ 1264/2005 of 28 July 2005 amending for the 49th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) NoÃ 467/2001
 Type: Regulation
 Subject Matter: Asia and Oceania;  international affairs;  air and space transport;  politics and public safety;  European construction;  international trade
 Date Published: nan

 2.8.2005 EN Official Journal of the European Union L 201/29 COMMISSION REGULATION (EC) No 1264/2005 of 28 July 2005 amending for the 49th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freezing of funds and other financial resources in respect of the Taliban of Afghanistan (1), and in particular Article 7(1), first indent, thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 25 July 2005, the Sanctions Committee of the United Nations Security Council decided to amend the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I should therefore be amended accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 2005. For the Commission Eneko LANDÃ BURU Director-General of External Relations (1) OJ L 139, 29.5.2002, p. 9. Regulation as last amended by Regulation (EC) No 1190/2005 (OJ L 193, 23.7.2005, p. 27). ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: The following entry Nasco Business Residence Center SAS Di Nasreddin Ahmed Idris EC, Corso Sempione 69, 20149 Milan, Italy; Fiscal Code: 01406430155; V.A.T. Number: IT 01406430155. shall be replaced under the heading Legal persons, groups and entities by the following: Hotel Nasco (alias Nasco Business Residence Center SAS Di Nasreddin Ahmed Idris EC). Address: Corso Sempione 69, 20149 Milan, Italy. Other information: (a) Fiscal Code: 01406430155, (b) V.A.T. Number: IT 01406430155.